department of the treasury internal_revenue_service washington d c office_of_chief_counsel number info release date uil conex-144032-03 cc ita b1 the honorable ---------------- ---------------------------------- washington d c attention -------------------- dear --------------------- this letter is in response to your request dated date for an explanation of the federal tax treatment of payments made to oregon fishers whose bids are accepted in the pacific coast groundfish fishing capacity reduction program the program generally under the program payments are made to eligible fish harvesters in exchange for the permanent relinquishment of certain fishing permits and the permanent removal of their vessels from fishing i am pleased to provide the following general information based on our understanding of the facts and how the capacity reduction program works the national marine fisheries service nmfs financial services division administers the program our understanding of the program is based on conversations with nmfs officials and information contained in the final notice issued by the nmfs and published as rin 0648-aq99 fed reg date the objective of the program is to conserve and manage the fishery by reducing the number of permits and vessels endorsed for the operation of groundfish trawl gear the program is voluntary and only eligible harvesters can participate the program is authorized by the consolidated appropriations resolution of publaw_108_7 title ii sec_212 117_stat_11 background information on the program eligible harvesters are harvesters who hold limited entry fishing permits endorsed for the operation of trawl gear and issued under the federal pacific coast groundfish fishery management plan to prevent capacity from shifting to other fisheries the program also involves fishing capacity reduction in the washington oregon and california fisheries for pink shrimp and coastal dungeness crab under the program eligible harvesters submit to the nmfs irrevocable bids which if accepted create binding contracts between those harvesters and the united_states subject only to the contingency of a successful fee repayment referendum in the referendum harvesters in the affected fisheries will decide whether harvesters who continue to fish in those fisheries will incur the obligation to repay a federal loan that will be used to fund the program a dollar_figure million appropriation will fund part of the program the remainder will be funded by harvesters remaining in the fishery if the harvesters approve the referendum successful bidders will be notified and their reduction contracts will become binding if the referendum is not approved the program will terminate no contracts will be formed and no parties will be under any further obligation with respect to the program by submitting a bid a harvester offers to relinquish permanently certain federally issued pacific coast groundfish fishing permits that are endorsed for trawl-gear operation all pink shrimp and coastal dungeness crab permits issued by washington oregon and california that are registered to the bid’s fishing vessel the worldwide fishing privileges of the fishing vessel registered on the groundfish permit certain federal fishing permits or privileges issued on the basis of ownership or operation of the bid’s vessel by accepting a harvester’s bid and subject_to a successful referendum the united_states permanently revokes the harvester’s pacific coast groundfish permits and any other federal fishing permits or privileges included in the bid the united_states expects that washington oregon and california will permanently revoke all state pink shrimp and coastal dungeness crab permits included in accepted bids in any case the bidder agrees to be permanently barred from exercising these permits if the fishing vessel registered to an accepted bidder's groundfish permit is not federally documented because for example it is documented under state law it must be scrapped at the bidder's expense if it is federally documented the bidder must impose or allow title restrictions that have the effect of permanently revoking or relinquishing the vessel's legal ability to fish specifically the bidder agrees to remove the vessel's fisheries trade endorsement any qualification for present or future federal approval for placing the vessel under foreign registry or operation under the authority of a foreign_country any other privilege right or entitlement that allows the vessel to fish anywhere else in the world these restrictions will be recorded with the vessel's title so that neither the bidder nor future owners may ever use the vessel for fishing if the bidder violates these restrictions the vessel may be seized and scrapped at the bidder's expense fishing permits once contracts are formed between the united_states and the harvesters whose bids are accepted the nmfs will make lump sum payments to those harvesters equal to their individual bids eligible harvesters who want to participate in the program must submit bids to the nmfs by date bids are weighted by the capacity of the vessel as measured by a three-year average of annual groundfish revenues and will be accepted in reverse order starting with the lowest federal tax treatment of the payments made to successful bidders based on this understanding of the facts and the program the lump-sum payment made to a successful bidder must be allocated among the items or bid components listed above that a bidder is relinquishing in return for the payment these bid components consist of fishing permits and fishing vessel privileges for simplicity i will assume that the bidder owns these items situations in which co-bidders own different components of the overall bid are beyond the scope of this discussion i also assume that the permits and vessels are used in the bidder’s trade_or_business a portion of the payment is for the fishing permits or licenses the bidder agrees to give up because these are limited entry fisheries and the total number of such permits is restricted this action is intended to reduce the number of harvesters working the affected fisheries for federal tax purposes such a permit is a sec_197 intangible asset its cost or basis is amortizable under sec_197 of the internal_revenue_code the code the bidder will be treated as selling the permit or permits for the corresponding portion of the payment the character of gain_or_loss on the disposition of a permit depends on how long the bidder held it counting renewals if the bidder held it for a year or less the difference between the amount of the payment allocated to the permit and the bidder's basis if any would be ordinary_income or loss reported on part ii of irs form_4797 if the bidder held the permit for more than a year the sale of the permit would be a sec_1231 transaction reported on part i of form_4797 sec_1231 transactions include sales of real_property and depreciable or amortizable property used in a trade_or_business and held for more than a year note that sec_1231 transactions also include gains and losses from casualties condemnations and other involuntary_conversions such gains and losses may be treated differently from voluntary dispositions for example under sec_1033 of the code recognition of gain from an involuntary_conversion can be deferred if the converted property is replaced by similar_property transactions under the program are not involuntary_conversions the character of gain_or_loss on a sec_1231 transaction depends on several factors and on the taxpayer's particular situation for details taxpayers should consult form_4797 and the instructions for that form as well as irs publication sales_and_other_dispositions of assets these materials are available on the internet at www irs gov generally if a taxpayer's sec_1231 gains and losses result in a net_loss the net_loss is an ordinary_loss if they result in a net gain the net gain is taxed at more favorable capital_gains rates there are two exceptions to this favorable treatment of a net sec_1231 gain first a depreciable or amortizable asset such as a permit of this type would be sec_1245 property subject_to depreciation_recapture generally this means that the portion of the gain on the asset equal to past depreciation or amortization is taxed as ordinary_income only the excess if any is sec_1231 gain see publication pp second if a bidder had net sec_1231 losses in any of the previous five years an amount of the net sec_1231 gain equal to those losses might also be recaptured at ordinary rates see publication p in most cases the permit or license will have been amortizable under sec_197 of the code this fact makes the sale of a permit held for more than a year a sec_1231 transaction even if the bidder did not actually amortize the permit because it had no basis if the permit was not eligible for amortization under sec_197 or otherwise- this would happen if it had an indefinite useful_life and was acquired on or before the effective date of sec_197 date or date if chosen -then the sale of the permit would simply be the sale of a capital_asset reported on schedule d of form_1040 see publication p the remaining portion of the payment received by a successful bidder is in return for the permanent removal of the vessel as a fishing vessel if a bidder's vessel is not federally documented it must be scrapped for federal tax purposes the bidder is treated as having disposed of the vessel in return for the payment in addition to the allocable portion of the payment the amount_realized from the disposition of the vessel would include the proceeds if any from the sale of the vessel materials for scrap if the vessel was held for a year or less the resulting gain_or_loss would be ordinary if it was held for more than a year the disposition would be a sec_1231 transaction because the vessel is depreciable_property used in a trade_or_business the federal tax consequences would be the same as for the fishing permit discussed earlier if a bidder's vessel is federally documented the owner need not scrap the vessel but must agree to restrictions that prevent the vessel from ever again being used for fishing unlike the bidder whose vessel is not federally documented the bidder in this situation is not relinquishing all rights in the property and may convert or sell the vessel for other uses however the fishing restriction is worldwide is enforceable by the federal government and will permanently encumber title to the vessel based on the facts as i understand them the payment effectively compensates the bidder for the reduced value of the vessel caused by the permanent relinquishment of a substantial interest in specific property the right to use a fishing vessel to fish fishing vessels accordingly for a federally documented vessel for federal tax purposes the amount of the payment that is not allocated to relinquished permits is first applied to reduce a bidder's basis in the restricted vessel if the amount of the payment exceeds the bidder's basis and the vessel has been held for a year or less the excess is ordinary_income if the vessel has been held for more than a year the excess is treated as gain from a sec_1231 transaction subject_to depreciation_recapture and the other tax consequences i described earlier the owner of a federally documented vessel could not take a loss deduction for the vessel even if the owner's basis in the vessel-and arguably the vessel's reduction in value-exceeded the allocable portion of the payment a mere decline in the value of property not caused by a casualty is not a closed and completed transaction that gives rise to a loss deduction i should stress that the opinions expressed in this letter are based on the facts of this particular program as we understand them i am aware that there have been and probably will continue to be capacity reduction programs of this general nature i strongly caution against applying the discussion in this letter to other programs without recognizing that the federal tax consequences will depend on the particulars of the program in question i hope this information is helpful if you need further assistance please contact me or - ---------------------------------------------- at ------------------- sincerely paul m ritenour chief branch office_of_chief_counsel income_tax accounting
